DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 12/31/2020 to the non-final Office action of 7/01/2020 is acknowledged. The Office action on currently pending claims 1-3, 5, 6, 8-10, 12-29, and 39-54 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electric vehicle” and “electric vehicle power system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-10, 12-29, and 39-54, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are pertained to the recitation of the “drive profile” in the independent apparatus claims 1 and 20. The claims introduce the “drive profile” without actually positively setting forth the “drive” per se. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 20, and 24, and 51-54, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over GB/1, 555, 278 to Wickmann Werke (Wickmann) in view of US/5, 426, 411 to Pimpis (all references of record).
Regarding claims 1 and 5, Wickmann disclosed a compact, full-range (col. 5, ll. 20-43) power fuse (Fig. 1 and 2) comprising: a housing (1); first and second single piece terminal fabrications (2) coupled to the housing, each of the first and second terminal fabrications comprising an end plate (vertical portions of (2)) and a terminal (horizontal portions of (2)); a combination of a short circuit fuse element (4) and an overload fuse element (3) distinct from the 
Regarding claims 20, Wickmann disclosed a compact, full-range (col. 5, ll. 20-43) power fuse (Fig. 1 and 2) comprising: a housing (1) including opposed first and second ends; first and second end plates (vertical portions of (2)) coupled to the respective first and second ends; first and second terminals (horizontal portions of (2)) extending from the respective first and second 
Regarding claims 1 and 20, Wickmann did not disclose: a filler surrounding the full-range fuse element assembly (the short circuit fuse element and the overload fuse element) in the housing, wherein the filler is mechanically bonded to the full-range fuse element assembly. Also, regarding claim 1, Wickmann did not explicitly disclose that only a portion of the overload fuse element is provided with an M-effect treatment.
Pimpis teaches a power fuse comprising a filler that is mechanically bonded to the at least one of the short circuit fuse element and the overload fuse element, wherein the filler comprises sodium silicate sand for the benefit of increased strength of the fuse at elevated temperatures (col. 5, ll. 32-42, see "solid fill", "sodium silicate", "quartz", "sand", "liquid bath", "cured", etc.).
It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided in Wickmann a filler that is mechanically bonded to the at least one of the short circuit fuse element and the overload fuse See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, alternatively, Wickmann teaches (col. 5, ll. 20-27) that “By a suitable choice of the ratio between the conductances of the fusible conductors 3 and 4 and their dimensions and choice of the kind and thickness of the jacket 5 the fuse-link in accordance with the invention has a curve or response which corresponds with the required specification within a certain range of tolerance”. Therefore, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have implemented the fuse of Wickmann so the combination of the short circuit fuse element and the overload fuse element distinct from the short circuit fuse element, the short circuit fuse element being specifically responsive to melt in (i.e., a first melting mechanism uniquely responding to) a high current or short circuit fault in the electrical power system that initially will not affect the overload fuse element, the overload fuse element being specifically responsive to melt in (i.e., a second melting mechanism uniquely responding to) a low overcurrent or overload fault current condition in the electrical power system that initially will not affect the short circuit fuse element and wherein a combined opening of the short circuit fuse element and the overload fuse element provide full-range time-current limiting operation to a protected circuit in response to both the low current fault condition and the high current fault condition (i.e., wherein the consecutive See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: regarding the limitations “operating with a drive profile including unpredictable positive and negative current pulses” recited in claims 1 and 20, the limitations are directed to the intended use of the fuse, and inasmuch as it imparts any structure, and absent any evidence to the contrary, the fuse of Wickmann as modified is capable of acting in such a manner. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See Ex parte Masham, 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, as in the instant case, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In view of the above, these intended use limitations do not have any actual patentable weight.
However, alternatively, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have used the fuse of the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, also it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided the M-effect treatment only on a portion of the fuse element of the modified Wickmann, in order to achieve desired opening characteristics of said fuse element, since it has been held that rearranging parts of an invention (i.e., of the M-effect treatment) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, a change in size (i.e., of the M-effect treatment) is generally recognized as being within the level of ordinary skill in the art. See  In re Rose, 105 USPQ 237 (CCPA 1955).
Alternatively, regarding the “full-range” limitation, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have design the fuse element of the modified Wickmann to be operating within any desired range of the overcurrents, including to cover the full-range thereof as claimed, in order to provide desired level of protection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.

Regarding claims 51-54, the limitations of the claims are directed to the intended use of the fuse, and inasmuch as it imparts any structure, and absent any evidence to the contrary, the fuse of Wickmann as modified is capable of acting in such a manner. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See Ex parte Masham, 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, as in the instant case, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In view of the above, these intended use limitations do not have any actual patentable weight.
However, alternatively, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have used the fuse of the modified Wickmann in any specific application, including the one that provides protection to a power system / circuit of an electric vehicle, as claimed, in order to provide adequate protection for such a power system. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 1, 2, 5, 6, 8-10, 20, 21, 23, 24, and 51-54, as best understood, are rejected under 35 U.S.C. 103 as obvious over US/5,426,411 to Pimpis (of record) in view of GB/674,973 to Fritz Driescher (Driescher), GB/1, 555, 278 to Wickmann Werke (Wickmann) (all references of record), US/4, 357,588 to Leach et al. (Leach), and US/4,319, 213 to Reid (reference of record).
Regarding claims 1, 2, 6, 8-10, and 20, Pimpis disclosed (Fig. 1-9) a compact full-range power fuse (10) comprising: a housing (42, 44); first and second terminals fabrications (74, 76) coupled to the housing (42, 44), each of the terminal fabrications comprising an end plate (74) and a blade terminal (76) and each of the terminal fabrications (74, 76) being a two piece assembly; at least one fuse element (18), extending entirely internally in the housing and entirely enclosed in said housing, between the first and second terminal fabrications and connected with their respective first and second ends directly mechanically and electrically to said first and second terminal fabrications producing a current limiting effect protecting a power system (inherently present); and a filler surrounding the short circuit fuse element and the overload fuse element in the housing, wherein the filler is mechanically bonded to the at least one of the short circuit fuse element and the overload fuse element, wherein the filler comprises sodium silicate sand (col. 5, 11.32-42, "solid fill", "sodium silicate", "quartz", "sand", "liquid bath", "cured", etc.), wherein the at least one fuse element (18) comprises substantially the same short circuit element and an overload fuse element / melting mechanisms (18) completing the first and second parallel circuit paths and arranged in the housing (12, 14) as mirror images (Fig. 3) (i.e., the fuse elements / melting mechanisms (18) are designed to open under either, the short circuit current or 
Pimpis did not explicitly teach that that the overload fuse element / melting mechanism is distinct from the short circuit fuse element / melting mechanism, wherein the overload fuse element / melting mechanism being specifically responsive to a low overcurrent or overload fault current condition in the electrical power system that initially will not affect the short circuit fuse element / melting mechanism and that the short circuit fuse element / melting mechanism being specifically responsive to a high current or short circuit fault in an electrical power system that initially will not affect the overload fuse element / melting mechanism, wherein only a portion of the overload fuse element / melting mechanism is provided with an M-effect treatment; and wherein a combined opening of the short circuit fuse element / melting mechanism and the 
Driescher discloses (Fig. 1 and 2) a full-range power fuse comprising: an overload fuse element / melting mechanism (4, 7, 8) that is distinct from a short circuit fuse element / melting mechanism (10), the overload and short circuit fuse elements / melting mechanisms are connected mechanically and electrically in parallel, wherein the overload fuse element / melting mechanism being specifically responsive to a low overcurrent or overload fault current condition in the electrical power system that initially will not affect the short circuit fuse element / melting mechanism and that the short circuit fuse element / melting mechanism being specifically responsive to a high current or short circuit fault in an electrical power system that initially will not affect the overload fuse element / melting mechanism, and wherein a combined opening of the short circuit fuse element / melting mechanism and the overload fuse element / melting mechanism provide full-range time-current operation to a protected circuit in response to both a low current fault condition and a high current fault condition, wherein a consecutive opening of the first melting mechanism and the second melting mechanism in response to each of a predetermined high current fault condition and a predetermined low current fault condition confers full-range time-current operation to a protected circuit (p. 2, right column, ll. 81-120 and Fig. 1 and 2).

Further, Leach also discloses (Fig. 1, 6, 7) a full-range power fuse comprising: an overload and short circuit fuse elements / melting mechanisms [((18) and (18, 20)) or ((18A, 20) and (18A, 30)) or ((18B) and (18C, 12B, 20))] that are distinct from one another and connected mechanically and electrically in parallel, wherein the overload fuse element / melting mechanism being specifically responsive to a low overcurrent or overload fault current condition in the electrical power system that initially will not affect the short circuit fuse element / melting 
Further, Reid also teaches a conventionality of the M-effect treatments in a power fuse (Fig. 1 and 2) comprising: two fuse elements / melting mechanisms (4) connected mechanically and electrically in parallel, wherein the M-effect treatments (5) are applied to the fuse elements / melting mechanisms in order to achieve time delay (time lag) and desired opening characteristics (col. 2, ll. 18-19; col. 3, l. 53 to col. 4, l. 26). 
It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided distinct overload and short circuit fuse elements / melting mechanisms for the fuse of Pimpis, wherein the short circuit fuse element / melting mechanism being specifically responsive to a high current or short circuit fault in an electrical system that initially will not affect the overload fuse element / melting mechanism and including a first end mechanically and electrically connected to the first terminal fabrication and a second end mechanically and electrically connected to the second terminal fabrication; the overload element / melting mechanism being specifically responsive to a low overcurrent or combined teachings of  Driescher, Wickmann, Leach, and Reid, in order to achieve effective full-range time-current operation and overcurrent protection from the overload and short circuit currents. Also, the M-effect treatment of the overload fuse element would allow to achieve a time-lag characteristic thereof, so as to make it responsive to the low overcurrent or overload fault current conditions in the electrical power system that initially will not affect the short circuit fuse element, in order to achieve effective protection from the overload and short circuit currents. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. ,82 USPQ2d 1385 (2007). 
	Regarding claim 5 Pimpis as modified above disclosed all as applied to claim 1.

Furthermore, regarding claims 5, 20, 21, and 24, Pimpis as modified above did not explicitly state that the at least the first end plate and the first terminal are defined by a single piece fabrication. 
	It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to form at least the first end plate and the first terminal in Pimpis as modified, as a single piece fabrication, in order to simplify the assembly of the device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Examiner’s Note: regarding the limitations “operating with a drive profile including unpredictable positive and negative current pulses” recited in claims 1 and 20, the limitations are Ex parte Masham, 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, as in the instant case, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In view of the above, these intended use limitations do not have any actual patentable weight.
However, alternatively, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have used the fuse of the modified Pimpis in any specific application, including the one that provides protection to a power system operating with a drive profile including unpredictable positive and negative current pulses, as claimed, in order to provide adequate protection for such a power system. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, also it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided the M-effect treatment only on a portion of the fuse element of the modified Pimpis, in order to achieve desired opening characteristics of said fuse element, since it has been held that rearranging parts In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, a change in size (i.e., of the M-effect treatment) is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955).
Alternatively, regarding the “full-range” limitation, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have design the fuse element of the modified Pimpis to be operating within any desired range of the overcurrents, including to cover the full-range thereof as claimed, in order to provide desired level of protection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
	Regarding claim 23, Pimpis as modified disclosed that the first end plate (74) includes a contact block (around the opening (98)), the fuse element assembly (18) and respective ends of the first melting mechanism and the second melting mechanism in the full-range fuse assembly directly connected to the contact block (Fig. 6).
	Regarding claims 3 and 22, Pimpis as modified disclosed all as applied to the respective parent claims, but that the blade terminal includes a right angle bend.
It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to provide the fuse of Pimpis as modified, with blade terminals that include right angle bends, in order to simplify installation of the fuse in a vertical direction to a complementary fuse box, since such a modification would have involved a mere change in shape of the blade terminals. The rational that a particular shape is a design choice may be found in legal precedent: In re Dailey, 357 F. 2d669, 149 USPQ 47 (CCPA 1966).
Ex parte Masham, 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, as in the instant case, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In view of the above, these intended use limitations do not have any actual patentable weight.
However, alternatively, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have used the fuse of the modified Pimps in any specific application, including the one that provides protection to a power system / circuit of an electric vehicle, as claimed, in order to provide adequate protection for such a power system. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Alternatively, claims 3 and 22, as best understood, are rejected under 35 U.S.C. 103 as obvious over Pimpis in view of Driescher, Leach, Wickmann, and Reid as applied 
	Regarding claims 3 and 22, Pimpis in view of Driescher, Wickmann, Leach, and Reid disclosed all as applied to claims 2 and 21 above, but did not disclose that the blade terminal includes a right angle bend.
	Fuses with blade terminals including right angle bends have been notoriously known in the fuse art before the effective filing date of the claimed invention.
	For example, Chikamatsu disclosed (Fig. 3) a fuse (6) with blade terminals (62) including right angle bends (65).
	It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided the fuse of Pimpis as modified by Driescher, Wickmann, Leach, and Reid with blade terminals that include right angle bends, as taught by Chikamatsu, in order to simplify installation of the fuse in a vertical direction to a complementary fuse box (e.g., see the fuse box (4), Fig. 1, 2). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. ,82 USPQ2d 1385 (2007).

Claims 12-19, 25-29, and 39-50, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pimpis as modified by Driescher, Wickmann, Leach, and Reid, as applied to claims 6 and 24 above, and further in view of US/3, 601, 737 to Baird et al. (Baird) and US/6, 507, 265 to Ackermann (all of record).

	Ackermann teaches (Fig. 1, 3, 6) that silicone arc barrier materials (44, 146) are positioned locally on the fuse element (36, 138).
	Further, Baird also teaches (Fig. 1-3) that silicone arc barrier materials (7) are positioned locally on the fuse element (6).
	It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have further modified to the fuse of Pimpis as modified by Driescher, Wickmann, Leach, and Reid, so as at least a portion of the short circuit fuse element and at least a portion of the overload element is provided with the arc barrier material, as taught by the combined teachings of Ackerman and Baird, for the benefits of enhancing the arc quenching capabilities of the fuse during short-circuit and/or full voltage overload current interrupt events, thus providing a fuse that reduces arc energy during short-circuit and/or full voltage overload current interrupt events and enhances the circuit interruption by obviating parasitic shunt currents through the arcs  (Ackermann, col. 1, ll. 40-45; col. 2, ll. 3-7; Baird, col. 3, ll. 40-66). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007)

	It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to select any suitable voltage rating for the fuse of Pimpis as modified, in order to adapt the fuse for a particular specific application which would require the specific voltage rating of the at least 500 VDC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. of voltage rating) involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claims 14 and 27, Pimpis as modified, disclosed that the housing (42, 44) is cylindrical (Fig. 4, 5), but did not specifically state that the cylindrical housing has a compact axial length of about 1.5 inches to about 3 inches. 
	It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to select any suitable axial or full length of the housing of the fuse of Pimpis as modified, including as claimed, in order to adapt the fuse for a particular specific application, since such a modification would have required a mere change in size of the housing. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Also it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. of the axial length of the fuse housing) involves only routine skill in the art. In re Aller, 105 USPQ 233.  
	Regarding claims 15-19, 28, and 29, Pimpis as modified, did not specifically state the specific current ratings of the fuse (of at least 150A, 250A, 400A, and of about 150A-400A) and 3 to at least about 11 A/cm3, and of about 11.25 A/cm3). 
	It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to select any suitable current ratings and power densities for the fuse of Pimpis as modified, including as claimed, in order to adapt the fuse for a particular specific application which would require the specific claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. of the current rating and power density) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 40 and 44, Pimpis as modified by Driescher, Wickmann, Leach, and Reid, disclosed (see Pimpis) that each of the short circuit fuse element (18) and the overload fuse element (18) includes a planar terminal tab on each opposing end thereof (Fig. 2, 3), the planar terminal tab on each opposing end connecting to the respective first and second terminal fabrications (16), each of the short circuit fuse element and the overload fuse element further including a section extending obliquely to the planar terminal tab adjacent each of the first and second terminal fabrications (Fig. 3), but did not disclose that the arc barrier material being provided only on the section extending obliquely.
Regarding claims 41 and 45, Pimpis as modified by Driescher, Wickmann, Leach, and Reid, disclosed (see Pimpis) that (Fig. 2, 3) each of the short circuit fuse element (18) and the overload fuse element (18) includes a plurality of co-planar sections separated from one another by oblique sections (Fig. 3), each of the co-planar sections including a plurality of apertures defining a plurality of weak spots (Fig. 2), but did not disclose that the arc barrier material does not extend around any of the weak spots.

	Ackermann teaches (Fig. 1, 3, 6) that silicone arc barriers (44, 146) are poisoned locally on the fuse element (36, 138) and adjacent the first and second terminal fabrications (22, 24, 126, 130, 134, 136), wherein the arc barrier material completely surrounds an entire cross section of the fuse element so that arcing is prevented from reaching the first and second terminal fabrications during the opening of the short circuit fuse element and the overload fuse element, wherein the fuse element includes a planar terminal tab (Fig. 1, 3) on each opposing end thereof, the planar terminal tab on each opposing end connecting to the respective first and second terminal fabrications (22, 24, 126, 130, 134, 136), the fuse element further including a section extending obliquely to the planar terminal tab adjacent each of the first and second terminal fabrications (Fig. 1), and the arc barrier material (44) being provided only on the section extending obliquely (Fig. 1, 3), wherein  none of the weak spots (40) being covered by the arc barrier material, for the benefit of enhancing the arc quenching capabilities of the fuse during short-circuit and/or full voltage overload current interrupt events, thus providing a fuse that reduces arc energy during short-circuit and/or full voltage overload current interrupt events (Ackermann, col. 1, ll. 40-45; col. 2, ll. 3-7).
	Further, Baird also teaches (Fig. 1-3) that silicone arc barrier materials (7) are positioned locally on the fuse element (6).
	It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have further modified to the fuse of Pimpis as only on the section extending obliquely and only adjacent the first and second terminal fabrications, wherein none of the weak spots being covered by the arc barrier material, wherein the arc barrier material completely surrounds an entire cross section of the fuse element so that arcing is prevented from reaching the first and second terminal fabrications during the opening of the short circuit fuse element and the overload fuse element, as taught by the combined teachings of Baird and Ackermann, for the benefits of enhancing the quenching capabilities of the fuse during short-circuit and/or full voltage overload current interrupt events, thus providing a fuse that reduces arc energy during short-circuit and/or full voltage overload current interrupt events and enhances the circuit interruption by obviating parasitic shunt currents through the arcs  (Ackermann, col. 1, ll. 40-45; col. 2, ll. 3-7; Baird, col. 3, ll. 40-66). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). 
Also, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to position the arc barrier material at any suitable locations along the fuse element(s), including as recited in the aforementioned claims,   in order to achieve desired arc quenching capabilities, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 47-50, Pimpis as modified disclosed that the arc barrier material is a room temperature vulcanizing (RTV) silicone material (see the Abstract in Baird).
In re Leshin, 125 USPQ 416.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Applicant has reiterated previous arguments pertained to the “full-range” fuses. The gist of the arguments is that, allegedly, “Simply put, full-range fuses have specific capability that distinguishes them from other types of fuses. As such, full-range fuses are a specific type or subset of known fuses that are otherwise distinguishable from other specific types or subsets of known fuses…”.
Firstly, the rejection has been modified to state that it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have design the fuse element to be operating within any desired range of the overcurrents, including to cover the full-range thereof as claimed, in order to provide desired level of protection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Therefore, Applicant’s arguments are moot for this sole reason.
Applicant did not cite any official definition of the “full range” fuse. The Office again directs the Applicant’s attention to the definition of the “full range current-limiting fuse” from the “Authoritative Dictionary of IEEE Standards Terms” (Seventh Edition, published by Standards Information Network, IEEE Press, December 2000): “A fuse capable of interrupting all currents from the rated interrupting current down to the minimum continuous current that causes melting of the fusible element(s), with the fuse applied at the maximum ambient temperature specified by the fuse manufacturer” (emphasis added). Furthermore, similar definition is provided by “Fuses Unlimited” (https://www. fusesunlimited.com/glossary.aspx): “A current limiting medium voltage fuse capable of interrupting all currents from the maximum rated interrupting current down to the minimum continuous current that causes melting of the fusible element(s) when the fuse is applied at the maximum ambient temperature specified by the manufacturer. This type of fuse is able to interrupt any normal 60 cycle current that will melt its element” (emphasis added). Furthermore, the following definition is provided by the “Free Dictionary by Farlex” (https://encyclopedia2. thefreedictionary.com/full-range+fuse): “A high-voltage, current-limiting fuse that can safely interrupt any value of the fault current that causes the fuse elements (conductors) to melt” (emphasis added).
	As can be seen the “full range fuse” is defined pretty broadly by the aforementioned official publications, e.g., as a fuse that is “able to interrupt any normal 60 cycle current that will melt its element”.
	The fuses of references of record (e.g., Douglass, Driesher, Wickmann, etc.) are in line with the aforementioned official definitions of the “full range fuse”, since they teach fuses  that are “able to interrupt any normal 60 cycle current that will melt its element”, or “any value of the fault current that causes the fuse elements (conductors) to melt”, etc.
Also, the Office directs the Applicant’s attention to the fact that the Board did not support the Applicant’s position pertained to the “full-range” fuses as explained on pp. 10-11 of the “Decision on Request of Rehearing” (DENIED) of 7/2/19. The Board states: “The Appellant relies on three United States patents in support of its contention that the term “full-range” “imparts structural and functional connotations.” Id. at 13—14. We have reviewed the quoted language from the patents relied upon by the Appellant, but do not find support for the Appellant’s assertion...Rather, the cited references evince that one of ordinary skill in the art would understand the adjective “full-range” as describing a fuse that “can clear any current that causes the fuse link to open when operated at rated voltage or lower[, e.g.,] ... a short-circuit or a sustained overcurrent”. As such, the bottom line, there is “no support of its contention that the term “full-range” “imparts structural and functional connotations”. 
Similarly, the aforementioned Board’s reasoning may be applied to “A High-Voltage Fuse Tutorial and Application Guide by John G. Leach” (https://www.ewh.ieee.org/soc/pes/ switchgear/presentations/tp_files/ 2019-1_Leach_HV_Fuse_ Tutorial.pdf) mentioned by Applicant. After reviewing this tutorial, the Office has arrived to similar (to the Board’s one) conclusion, i.e., that there is simply no support for the Applicant’s assertion that the term “full-range” imparts structural and functional connotations. Rather, guide of Leach evince that one of ordinary skill in the art would understand the adjective “full-range” as describing a fuse that can clear any current that causes the fuse link to open when operated at rated voltage or lower, e.g., a short-circuit or a sustained overcurrent. Indeed, Leach states that “a new category “full-range fuse” was introduced by several manufacturers with even lower current interrupting capability than specified for general purpose fuses” (p. 2, emphasis added). Further, the Office directs the They are termed general-purpose or full-range fuses” (emphasis added, see section 4.2.4.3). 
In view of the above, the Applicant’s arguments are moot. If Applicant wishes to clearly differentiate the claimed fuse from the art of record, then instead of simply reciting a mere adjective “full-range”, Applicant must introduce specific new structural limitations. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835